Name: Commission Regulation (EC) NoÃ 1969/2004 of 16 November 2004 amending Commission Regulation (EC) NoÃ 96/2004 adapting several regulations concerning the sugar market by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  Europe;  European construction
 Date Published: nan

 17.11.2004 EN Official Journal of the European Union L 341/14 COMMISSION REGULATION (EC) No 1969/2004 of 16 November 2004 amending Commission Regulation (EC) No 96/2004 adapting several regulations concerning the sugar market by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and in particular Article 57(2) thereof, Whereas: (1) As the result of an error, Commission Regulation (EC) No 96/2004 (1) omitted to make the adjustments required, by reason of the enlargement of the Union, to Article 7 of Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licences in the sugar sector (2). (2) Regulation (EC) No 96/2004 should be amended accordingly by including the indications provided for in Article 7 of Regulation (EC) No 1464/95 in the languages of the new Member States, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 96/2004, the following point 2a is hereby inserted: 2a. In Article 7, paragraphs 2, 3 and 4 are hereby replaced by the following: 2a. 2. In respect of sugar, sugar syrup, isoglucose and inulin syrup as referred to in Article 1(1)(a), (d), (f), (g) and (h) of Regulation (EC) No 1260/2001 to be imported into the Community in accordance with Regulation (EC) No 2007/2000, the licence application and the licence shall contain:  in Section 20 at least one of the following indications:  Reglamento (CE) no 2007/2000  naÃ Ã ­zenÃ ­ (ES) Ã . 2007/2000  forordning (EF) nr. 2007/2000  Verordnung (EG) Nr. 2007/2000  mÃ ¤Ã ¤rus (EÃ ) nr 2007/2000  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 2007/2000  Regulation (EC) No 2007/2000  rÃ ¨glement (CE) no 2007/2000  regolamento (CE) n. 2007/2000  Regula (EK) Nr. 2007/2000  Reglamentas (EB) Nr. 2007/2000  2007/2000/EK rendelet  Regolament (KE) Nru 2007/2000  Verordening (EG) nr. 2007/2000  rozporzÃ dzenie (WE) nr 2007/2000  Regulamento (CE) n.o 2007/2000  nariadenie (ES) Ã . 2007/2000  Uredba (ES) Ã ¡t. 2007/2000  asetus (EY) N:o 2007/2000  fÃ ¶rordning (EG) nr 2007/2000,  in Section 8 the name of the country of origin of the product. The issue of an import licence shall make it obligatory to import in accordance with Regulation (EC) No 2007/2000 from the country specified in the licence. 2a.3. In respect of sugar, sugar syrup, isoglucose and inulin syrup as referred to in Article 1(1)(a), (d), (f), (g) and (h) of Regulation (EC) No 1260/2001 to be imported into the Community in accordance with Decision 2001/330/EC, the licence application and the licence shall contain:  in Section 20 at least one of the following indications:  DecisiÃ ³n 2001/330/CE del Consejo  RozhodnutÃ ­m Rady 2001/330/ES  RÃ ¥dets afgÃ ¸relse 2001/330/EF  Beschluss 2001/330/EG des Rates  NÃ µukogu otsusega 2001/330/EÃ   Ã ÃÃ Ã Ã ±Ã Ã · 2001/330/Ã Ã  Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã  Council Decision 2001/330/EC  dÃ ©cision 2001/330/CE du Conseil  decisione 2001/330/CE del Consiglio  Padomes LÃ mumu 2001/330/EK  Tarybos sprendime 2001/330/EB  2001/330/EK tanÃ ¡csi hatÃ ¡rozat  mid-DeÃ iÃ ¼joni tal-Kunsill nru. 2001/330/EC  Besluit 2001/330/EG van de Raad  decyzja Rady 2001/330/WE  DecisÃ £o 2001/330/CE do Conselho  RozhodnutÃ ­m Rady 2001/330/ES  Sklepom Sveta 2001/330/ES  Neuvoston pÃ ¤Ã ¤tÃ ¶s 2001/330/EY  RÃ ¥dets Beslut 2001/330/EG,  in Section 8 the name of the country of origin of the product. The issue of an import licence shall make it obligatory to import in accordance with Decision 2001/330/EC from the country specified in the licence. 2a.4. In respect of sugar, sugar syrup, isoglucose and inulin syrup as referred to in Article 1(1)(a), (d), (f), (g) and (h) of Regulation (EC) No 1260/2001 to be imported into the Community in accordance with Decision 2001/868/EC, the licence application and the licence shall contain:  in Section 20 the name of the country of origin of the product:  DecisiÃ ³n 2001/868/CE del Consejo  RozhodnutÃ ­m Rady 2001/868/ES  RÃ ¥dets afgÃ ¸relse 2001/868/EF  Beschluss 2001/868/EG des Rates  NÃ µukogu otsusega 2001/868/EÃ   Ã ÃÃ Ã Ã ±Ã Ã · 2001/868/Ã Ã  Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã  Council Decision 2001/868/EC  dÃ ©cision 2001/868/CE du Conseil  decisione 2001/868/CE del Consiglio  Padomes LÃ mumu 2001/868/EK  Tarybos sprendime 2001/868/EB  2001/868/EK tanÃ ¡csi hatÃ ¡rozat  mid-DeÃ iÃ ¼joni tal-Kunsill nru. 2001/868/EC  Besluit 2001/868/EG van de Raad  decyzja Rady 2001/868/WE  DecisÃ £o 2001/868/CE do Conselho  RozhodnutÃ ­m Rady 2001/868/ES  Sklepom Sveta 2001/868/ES  Neuvoston pÃ ¤Ã ¤tÃ ¶s 2001/868/EY  RÃ ¥dets Beslut 2001/868/EG,  in Section 8 the name of the country of origin of the product. The issue of an import licence shall make it obligatory to import in accordance with Decision 2001/868/EC from the country specified in the licence.  Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 15, 22.1.2004, p. 3. (2) OJ L 144, 28.6.1995, p. 14. Regulation as last amended by Regulation (EC) No 96/2004.